                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

MICHAEL J. SHELTON,                                  )
                                                     )
               Petitioner,                           )
                                                     )
v.                                                   )             No.:    1:18-CV-287-CLC
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
              Respondent.                            )


                                      MEMORANDUM OPINION

            Federal inmate Michael J. Shelton has filed a motion, as amended, to vacate, set aside, or

     correct sentence pursuant to 28 U.S.C. § 2255 [Docs. 1–2]. Respondent has filed a response in

     opposition to the motion, to which Shelton has replied [Docs. 4, 6]. Having considered the

     pleadings and the record, along with the relevant law, the Court finds that Shelton’s motion should

     be granted.

     I.     BACKGROUND FACTS & PROCEDURAL HISTORY

            Michael Shelton has been in federal custody since his arrest on April 20, 2006, for

     possessing firearms as a felon [See Pre-sentence Investigation Report (“PSR”) ¶ 6]. In May of

     2006, Shelton pleaded guilty to one count of possessing firearms as a felon in violation of 18

     U.S.C. § 922(g) [Docs. 15–17 in No. 1:05-CR-97]. At his sentencing in September of 2006,

     Shelton was deemed an armed career criminal and sentenced to 190 months of imprisonment and

     three years of supervised release [Doc. 22 in No. 1:05-CR-97]. The Court of Appeals for the Sixth

     Circuit affirmed Shelton’s conviction and sentence as an armed career criminal on August 8, 2008

     [Doc. 26 in No. 1:05-CR-97].
       In 2013, Shelton filed a motion pursuant to 28 U.S.C. § 2255 to contest the propriety of his

armed career criminal classification, and this Court dismissed the motion as untimely [Docs. 31–

34 in No. 1:05-CR-97]. The Court of Appeals remanded for consideration of whether Shelton

could show cause why his motion should not be dismissed as untimely [Docs. 42–44 in No. 1:05-

CR-97]. In his response regarding timeliness, Shelton raised a new claim in light of Johnson v.

United States, 135 S. Ct. 2551, 2557 (2015), wherein the Supreme Court held the residual clause

of the Armed Career Criminal Act (“ACCA”) unconstitutionally vague and violative of due

process [Doc. 48 in No. 1:05-CR-97]. This Court concluded Shelton had failed to show his original

motion should not be dismissed as untimely and declined to allow him to amend to add a claim

under Johnson [Doc. 49 in No. 1:05-CR-97]. Shelton again appealed, and the Court of Appeals

remanded for consideration in light of Johnson [Docs. 53, 55 in No. 1:05-CR-97]. This Court

granted Shelton leave to add a claim to his petition under Johnson, and directed Federal Defender

Services of Eastern Tennessee (“FDS”), which had been appointed by standing order E.D. Tenn.

SO-16-02 (Feb. 11, 2016) to investigate represent defendants seeking relief under Johnson, to

investigate Shelton’s request for relief [Doc. 60 in No. 1:05-CR-97]. FDS subsequently made an

appearance on behalf of Shelton, and Shelton’s motion is ripe [Doc. 1; Doc. 66 in No. 1:05-CR-

97].

II.    GOVERNING LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may presume

that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S. 152, 164 (1982). A

defendant may thereafter collaterally attack his sentence pursuant to 28 U.S.C. § 2255; however,

the statute “does not encompass all claimed errors in conviction and sentencing.” United States v.

Addonizio, 442 U.S. 178, 185 (1979). Rather, a collateral attack under § 2255 limits a petitioner’s

allegations to those of constitutional or jurisdictional magnitude, or those containing errors “of fact


                                                  2
or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States, 471

F.3d 686, 691(6th Cir. 2006) (citation omitted); see also 28 U.S.C. § 2255(a). Petitioners seeking

§ 2255 relief must sustain their allegations by a preponderance of the evidence. Pough v. United

States, 442 F.3d 959, 964 (6th Cir. 2006) (citation omitted).

III.   ACCA STANDARDS

       The ACCA requires a fifteen-year minimum sentence for a felon who unlawfully possesses

a firearm after having sustained three prior convictions “for a violent felony or a serious drug

offense, or both.” 18 U.S.C. § 924(e)(1). At the time Shelton was convicted, the statute defined a

“violent felony” as “any crime punishable by imprisonment for a term exceeding one year” that

(1) “has as an element the use, attempted use, or threatened use of physical force against the person

of another” (the “use-of-physical-force clause”); (2) “is burglary, arson, or extortion, involves use

of explosives” (the “enumerated-offense clause”); or (3) “otherwise involves conduct that presents

a serious potential risk of physical injury to another”) (the “residual clause”).         18 U.S.C.

§ 924(e)(2)(B).

       In Johnson, the Supreme Court struck down the residual clause of the ACCA. Johnson,

135 S. Ct. at 2563. However, Johnson did not invalidate “the remainder of the Act’s definition of

a violent felony.” Id. As such, for a § 2255 petitioner to obtain relief under Johnson, he must

show that his ACCA-enhanced sentence was necessarily based on a predicate violent felony that

only qualified as such under the residual clause. Potter v. United States, 887 F.3d 785, 788 (6th

Cir. 6018). Therefore, post-Johnson, a defendant can properly receive an ACCA-enhanced

sentence based either on the statute’s use-of-force or enumerated-offense clause. United States v.

Priddy, 808 F.3d 676, 683 (6th Cir. 2015); see also United States v. Taylor, 800 F.3d 701, 719 (6th

Cir. 2015) (affirming ACCA sentence where prior convictions qualified under use-of-force and

enumerated-offense clauses).


                                                 3
       In evaluating whether a conviction qualifies as a predicate offense under the ACCA’s

enumerated-offense clause, courts apply the “categorical approach,” which requires the reviewing

court to compare the elements of the statute of conviction with the “generic elements” of the

offense. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016); Descamps v. United States, 570

U.S. 254, 257 (2013). If the statute of conviction is broader than that criminalizing the generic

offense, then the conviction cannot qualify as a violent felony. Id.

IV.    ANALYSIS

       The following Tennessee offenses were used as predicates for sentencing Shelton as an

armed career criminal: (1) a juvenile reckless endangerment conviction; (2) a juvenile adjudication

for burglary; (3) two Tennessee business burglaries that were treated as one predicate offense; and

(4) an aggravated burglary of a home. The Court now considers whether each may serve as an

ACCA predicate.

       A.      Reckless Endangerment

       The Government concedes that Shelton’s juvenile adjudication for reckless endangerment

only qualifies as a violent felony under the ACCA’s residual clause, and thus, it does not qualify

as an ACCA predicate after Johnson. See United States v. Bailey, 264 F. App’x 480, 482 (6th Cir.

2008) (finding that Tennessee reckless endangerment qualified as a violent felony under the

ACCA’s residual clause). Accordingly, Shelton’s juvenile adjudication for reckless endangerment

does not serve as a predicate offense for purposes of the ACCA. See Tumlin v. United States, No.

3:14-CV-268-RLJ, 2016 WL 1435678, at *2 (E.D. Tenn. Apr. 11, 2016) (finding Tennessee

offense for reckless endangerment does not qualify under the ACCA’s use-of-force or enumerated-

offense clauses).

       B.      Burglaries




                                                 4
       Shelton has a juvenile adjudication for burglary [See Doc. 24 in No. 1:05-CR-97, p. 6]. He

also has three Tennessee convictions stemming from a March 20, 2003, crime spree involving the

burglary of two adjoining stores in a strip mall and the aggravated burglary of a home nearby [Doc.

24 in No. 1:05-CR-97, pp. 5–6].

       The burglary statutes under which Shelton was convicted provide that an individual

commits burglary when, “without the effective consent of the property owner,” he:

       (1) Enters a building other than a habitation (or any portion thereof) not open to the
       public, with intent to commit a felony, theft or assault;
       (2) Remains concealed, with the intent to commit a felony, theft or assault, in a
       building;
       (3) Enters a building and commits or attempts to commit a felony, theft or assault;
       or
       (4) Enters any freight or passenger car, automobile, truck, trailer, boat, airplane or
       other motor vehicle with intent to commit a felony, theft or assault or commits or
       attempts to commit a felony, theft or assault.

Tenn. Code Ann. § 39-14-402(a). Aggravated burglary is burglary of a habitation. Tenn. Code

Ann. § 39-14-403(a).

       A burglary offense constitutes a predicate offense for purposes of the ACCA when the

offense’s statutory definition substantially corresponds to the “generic” definition of burglary,

which the Supreme Court has defined as “any crime, regardless of its exact definition or label,

having the basic elements of unlawful or unprivileged entry into, or remaining in, a building or

structure, with intent to commit a crime.” Taylor v. United States, 495 U.S. 575, 599 (1990).

               1.      Intent

       Shelton argues that none of his burglary convictions should qualify as ACCA predicates,

asserting that the law is in flux as to whether Tennessee burglary statutes qualify as ACCA

predicates absent contemporaneous criminal intent. Shelton argues that the Court of Appeals for

the Fifth Circuit has held that the Tennessee burglary statute under which Shelton was convicted

is not generic burglary. See, e.g., United States v. Herrera-Montes, 490 F.3d 390, 392 (5th Cir.


                                                 5
2007). However, the Fifth Circuit’s decision is not binding on this Court. See Timmreck v. United

States, 577 F.2d 372, 374 n.6 (6th Cir. 1978). Rather, binding Sixth Circuit precedent holds that

a violation of Tennessee’s burglary statute constitutes generic burglary, such that a violation is a

violent felony under the enumerated-offense clause of the ACCA. Priddy, 808 F.3d at 684-85.

Therefore, Shelton’s argument that none of his burglary convictions can serve as ACCA predicates

fails to warrant § 2255 relief.

               2.      The separate convictions

       The Court turns to consideration of whether Shelton has at least three ACCA predicate

convictions for burglary.

                       i.         Aggravated Burglary

       The Court concludes that Shelton’s conviction for aggravated burglary as part of his 2003

crime spree counts as a predicate offense, because aggravated burglary is considered a violent

felony under the ACCA’s enumerated offense clause. Priddy, 808 F.3d at 684; Tenn. Code Ann.

§ 39-14-403. The Supreme Court has held that aggravated burglary under Tennessee law is generic

burglary within the meaning of the ACCA. United States v. Stitt, 139 S. Ct. 399, 406–07 (2018).

                       ii.        Business Burglaries

       Shelton’s 2003 business burglary convictions also fall within the definition of generic

burglary under the ACCA. Priddy, 808 F.3d at 684-85. However, because the Government did

not establish that the business burglaries were committed in “different residences or business

locations,” the business burglaries count as only one ACCA predicate. United States v. Shelton,

No. 06-6216, 2008 WL 3271116, at *780 (6th Cir. Aug. 8, 2008). Therefore, Shelton’s business

burglaries count together as a second predicate offense.

                       iii.       Juvenile Burglary




                                                  6
       Shelton’s juvenile burglary adjudication counts as a generic burglary under Priddy. See

Priddy, 808 F.3d at 684–85. Accordingly, Johnson and its progeny do not affect the classification

of Shelton’s juvenile burglary conviction as a violent felony. However, inasmuch as the Johnson

line of cases has invalidated Shelton’s juvenile reckless endangerment adjudication as a requisite

third predicate offense, the Court must consider whether Shelton’s juvenile burglary adjudication

qualifies as an ACCA predicate. The Court concludes it does not.

       Juvenile adjudications qualify as ACCA predicates only if the Government proves they

involve the “use or carrying of a firearm, knife, or destructive device.” 18 U.S.C. § 924(e)(2)(B).

At sentencing in this case, the Government conceded that Shelton’s testimony established that a

weapon was stolen during the course of the juvenile burglary, but that since a weapon was not used

during the burglary, the offense would not qualify as a predicate offense for purposes of the ACCA

[Doc. 24 in No. 1:05-CR-97, pp. 23, 32, 35]. Because it has not been demonstrated that Shelton

committed burglary as a juvenile while using or carrying a weapon, his juvenile burglary

conviction cannot count as a predicate offense under the ACCA.

       VI.     CONCLUSION

       Because Shelton has only two potential ACCA predicates, he no longer qualifies as an

armed career criminal. As a non-ACCA offender, Shelton, who has been imprisoned on the instant

offense since 2006, has already served a sentence in excess of the applicable ten-year statutory

maximum for a non-ACCA offender. See 18 U.S.C. § 924(a)(2) (“Whoever knowingly violates

subsection . . . (g) . . . of section 922 shall be . . . imprisoned not more than 10 years.”); see also

18 U.S.C. § 3853(b)(2). Therefore, Shelton’s motion for § 2255 relief will be GRANTED, and

Shelton’s term of imprisonment will be reduced to 120 MONTHS. The Court’s Order will take

effect ten days from its entry in order to allow the Bureau of Prisons time to process Shelton’s

release.



                                                  7
An appropriate Order will enter.


                                       /s/
                                       CURTIS L. COLLIER
                                       UNITED STATES DISTRICT JUDGE




                                   8
